ICJ_105_UseOfForce_SCG_BEL_1999-06-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE DU 30 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER OF 30 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Belgique),
ordonnance du 30 juin 1999, C.J. Recueil 1999, p. 988

Official citation:

Legality of Use of Force (Yugoslavia v. Belgium),
Order of 30 June 1999, LC.J. Reports 1999, p. 988

 

N° de vente:
ISSN 0074-4441 Sales number 741

ISBN 92-1-070812-1

 

 

 
30 JUIN 1999

ORDONNANCE

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. BELGIQUE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. BELGIUM)

30 JUNE 1999

ORDER
988

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
30 June
General List
30 June 1999 No. 105

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOLMANS, REZEK; Judges ad
hoc KRECA, DUINSLAEGER; Deputy- Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, 48, 49 and 79 of the Rules of Court,

Having regard to the Application by the Federal Republic of Yugo-
slavia filed in the Registry of the Court on 29 April 1999, instituting
proceedings against the Kingdom of Belgium “for violation of the obli-
gation not to use force”,

Having regard to the request for the indication of provisional measures
submitted by Yugoslavia on 29 April 1999 and to the Order made by the
Court on 2 June 1999, whereby it rejected the request and reserved the
subsequent procedure for further decision;

Whereas, in order to ascertain the views of the Parties on the subse-

4
LEGALITY OF USE OF FORCE (ORDER 30 VI 99) 989

quent procedure, the Vice-President of the Court, Acting President, met
their representatives on 28 June 1999; whereas at that meeting Belgium,
referring to the findings reached by the Court in its above-mentioned
Order of 2 June 1999, requested that the question of the jurisdiction of
the Court and of the admissibility of the Application in this case should
be separately determined before any proceedings on the merits; whereas
at that same meeting Yugoslavia opposed this request and stated that it
wished to be permitted to submit a Memorial on the merits, as provided
by the Rules of Court, it being understood that Belgium would be
entitled, pursuant to Article 79, paragraph 1, of the Rules, to raise
preliminary objections within the time-limit fixed for the filing of its
Counter-Memorial; and whereas the Applicant envisaged a time-limit
of approximately six months for the filing of the pleading which it
wished to submit;

Taking into consideration the views of the Parties and the relevant pro-
visions of the Rules of Court,

Fixes the following time-limits for the filing of the written pleadings
envisaged by Article 45 of the Rules:

5 January 2000 for the Memorial of the Federal Republic of Yugo-
slavia;

5 July 2000 for the Counter-Memorial of the Kingdom of Belgium;
and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, one thousand
nine hundred and ninety-nine, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Federal Republic of Yugoslavia and the Government of the
Kingdom of Belgium, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
